Exhibit No. EX-99.h.2.iii Dated as of November [], 2010 EXHIBIT A to Transfer Agency and Related Services Agreement dated August 20, 2001 between PFPC and The UBS Funds 1.UBS Global Allocation Fund 2.UBS Global Equity Fund 3.UBS Global Bond Fund 4.UBS U.S. Large Cap Equity Fund 5.UBS U.S. Large Cap Value Equity Fund 6.UBS U.S. Small Cap Equity Fund 7.UBS U.S. Small Cap Growth Fund 8.UBS U.S. Real Estate Equity Fund 9.UBS U.S. Bond Fund 10.UBS High Yield Fund 11.UBS Emerging Markets Debt Fund 12.UBS International Equity Fund 13.UBS Emerging Markets Equity Fund 14.UBS Dynamic Alpha Fund 15.UBS Absolute Return Bond Fund 16.UBS U.S. Equity Alpha Fund 17.UBS Global Frontier Fund 18.UBS Market Neutral Multi-Strategy Fund 19.UBS Fixed Income Opportunities Fund
